BEAN, J.,
Concurring in Part and Dissenting in Part. I concur in the able opinion of Mr. Justice Johns, except as to that part relating to the segregating of the items of labor for which liens are claimed. It is held that it is “the duty of the lien claimant in his statement to specify the amount and value of his labor for cutting logs and the amount and value thereof in manufacturing lumber. ’ ’ The statute creating the lien makes no such requirement. The act of 1891, of which Sections 7461 and 7462, L. O. L., are a part, contemplates that but one notice of lien shall be filed for work performed on logs and for labor done in sawing the same. This is clear from a- careful reading of Section 7467, L. O. L., providing for the notice of lien. When one man or ten men should be engaged for three or four days in securing logs and immediately thereafter *348should labor in sawing the same at a mill, it cannot be suggested that any good would be obtained in specifying how much time was consumed in logging and how much in work in the mill. A requirement that such should be done in proving a lien is highly technical and not a carrying out of the legislative intent. In Robins v. Paulson, 30 Wash. 459 (70 Pac. 1113), it was said by Mr. Justice Dunbar that:
“The actual sawing- of the timber is no more a part of manufacturing the same than the cutting and preparing of such timber for the saw. In one case the manufactured product of the laborer would be the log; in the other, the manufactured product would be the lumber. We therefore hold that in this case the respondent was entitled to his lien on the lumber.”
The Washington statute is, as I understand, practically identical with ours as to the creation of such a lien.
It is well settled in this state that a laborer performing work in assisting in the securing of logs to be manufactured into lumber is entitled to a lien therefor on the lumber after the same is manufactured: Jones on Liens (3 ed.), § 703 et seq.; Fischer v. Cone Lumber Co., 49 Or. 277, 283 (89 Pac. 737). The notice of lien therefor may be filed after the logs are sawed. Lien statutes are remedial and should be so construed and enforced so as to carry ont the intent of lawmakers: Day v. Green, 63 Or. 293 (127 Pac. 772). To require the items of labor on the logs and the work in manufacturing the same into lumber to be segregated would only render it necessary for the court to add the amounts together again and render a decree therefor without protecting or changing the rights of any interested party in the least.
I therefore withhold my assent to that part of the opinion' holding a part of the lien void.